Name: Commission Regulation (EEC) No 2158/80 of 12 August 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 211 / 10 Official Journal of the European Communities 14. 8 . 80 COMMISSION REGULATION (EEC) No 2158/80 of 12 August 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits ( J ), as last amended by Regulation (EEC) No 223/78 (2), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears (3), as amended by Regulation (EEC) No 224/78 (4), and in particular Article 2 thereof, Whereas it follows from the application of the notes and criteria laid down by Regulations (EEC) No 1570/70 and (EEC) No 1641 /75 to the elements communicated to the Commission in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1570/70 and Article 4 ( 1 ) of Regulation (EEC) No 1641 /75 that the standard average values should be fixed as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The standard average values provided for in Article 2 ( 1 ) of Regulation (EEC) No 1570/70 and in Article 2 ( 1 ) of Regulation (EEC) No 1641 /75 shall be as shown in the tables in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 15 August 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 August 1980 . For the Commission Etienne DAVIGNON Member of the Commission ( i ) OJ No L 171 , 4 . 8 . 1970, p. 10 . ( i ) OJ No L 32, 3 . 2 . 1978 , p. 7 . (&gt;) OJ No L 165, 28 . 6 . 1975, p. 45 , ( ¦) OJ No L 32, 3 . 2 . 1978 , p. 10 . 14. 8 . 80 Official Journal of the European Communities No L 211 / 11 ANNEX Table I : Citrus fruits Amount of standard average values/ 100 kg gross Code Description Bfrs /Lfrs Dkr DM FF £Irl Lit Fl £ 1 . 1.1 Lemons :  Spain 1 592 307-55 99-66 230-20 26-37 46 932 108-45 23-57 1.2 1.3 (deleted)  Countries in southern Africa ! 867 360-67 116-87 269-96 30-93 55 039 127-18 27-64 1.4  Other African countries and countries on the Mediterranean _ _ _ II 1.5  USA 1 233 238-17 77-18 178-27 20-42 36 345 83-98 18-25 1.6  Other countries 1 949 376-46 121-99 281-78 32-28 57 448 1 32-75 28-85 2. 2.1 2.1.1 Sweet oranges :  Countries on the Mediterranean :  Navels (with the exception of Navel sanguines), Navelines , Navelates , Salus ­ tianas, Vernas, Valencia lates , Maltese blondes, Shamoutis , Ovalis , Trovita, Hamlins 484 93-61 30-33 70-07 8-02 14 286 33-01 7-17 2.1.2 2.1.3  Sanguines and semi-sanguines, including Navel sanguines and Maltese sanguines . .  Other  2.2  Countries in southern Africa 1 327 256-39 83-08 191-91 21-98 39 1 25 90-41 19-65 2.3  USA 1 440 278-18 90-14 208-22 23-85 42 451 98-09 21-32 2.4  Brazil 605 116-97 37-90 87-55 10-03 17 850 41-24 8-96 2.5  Other countries 1 212 234-22 75-90 175-31 20-08 35 742 82-59 17-95 3 . 3.1 3.2 Grapefruit and pomelos : (deleted)  Cyprus , Egypt, Gaza, Israel , Turkey 1 149 221-89 71-90 16608 19-03 33 861 78-24 17-00 3.3  Countries in southern Africa 1 628 314-41 101-88 235-33 26-96 47 979 110-87 24-09 3.4  USA 1 549 299-16 96-94 223-92 25-65 45 652 105-49 22-92 3.5  Other American countries 1 620 312-85 101-38 234-17 26-83 47 741 110-32 23-97 3.6  Other countries \ \\\ 4. Clementines I III 5. Mandarines , including wilkings I II 6. Monreales and satsumas I II 7. Tangerines , tangelos , tangors and other citrus fruits falling within subheading 08.02 B of the Common Customs Tariff , not elsewhere speci ­ fied or included 1 379 266-29 86-29 199-32 22-83 40 637 93-90 20-41 No L 211 / 12 14. 8 . 80Official Journal of the European Communities Table II : Apples and pears Amount of standard average values/ 100 kg gross Code Description Bfrs/Lfrs Dkr DM FF £Irl Lit F1 £ 8 . 8.1 8.2 8.3 Apples :  Countries of the southern hemisphere ....  European third countries  Countries of the northern hemisphere other than European countries 2 867  (1) 3 553 553-80 -(') 686 15 179-46 -(') 222-34 414-52 -(') 513-58 47-49 -(') 58-84 84 511 -(') 104 707 195-29 -(') 241-96 42-44 -(') 52-59 9 . Pears : \\\ \ \ 9.1  Countries of the southern hemisphere .... 1 447 279-60 90-60 209-28 23-98 42 667 98-59 21-43 9.2  European third countries 1 097 211-98 68-69 158-67 18-18 32 348 74-75 16-24 9.3  Countries of the northern hemisphere other III\I than European countries \\\ \I (') The standard average value for this code number is established by Regulation (EEC) No 2870/79 of 18 December 1979 (OJ No L 324, 20 . 12 . 1979).